 

Exhibit 10.31.A

 

 

June 13, 2018

 

From:   1800 Industrial, LLC

1800 Industrial Road, Suite 108G

Las Vegas, NV 89102

 

 

To: Alternative Solutions, LLC

1800 Industrial Road, Suites 102, 160, & 180

Las Vegas, NV 89102

 

RE: Lease Addendum

 

Term:    Five (5) Years       Commencement of Rent:    July 1, 2018 ending on
June 30, 2023       Basic Rent:  

Months 01 thru 12 at $8,441.30

Months 13 thru 24 at $8,694.54

Months 25 thru 36 at $8,955.38

Months 37 thru 48 at $9,224.04

Months 49 thru 60 at $9,500.76

      CAM Rate:  

$0.23 per square foot (total of 6,900 sqft)

In addition to the monthly base rent.

                   

Renewal Option: One (1) option-to-renew for a five (5) year term with rent
starting at the then market rate for like spaces, but not less than rent for the
fifth year of the original lease term.

 

All other terms of lease agreement will remain in full force and effect.

 

Benjamin Sillitoe                                

LESEE: Print

         

/s/ Benjamin Sillitoe                             

LESEE: Alternative Solutions, LLC

 

    6/13/2018              

Date:

           

Blanca Fox                                          

LESSOR: Print

         

/s/ Blanca Fox                                     

LESSOR: 1800 Industrial, LLC

 

    6/13/2018              

Date:

 

 

 

 

 

 